DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Heather Kleinhardt on 4/1/2022.

IN THE CLAIMS:
Claim 6, line 15, changed from “firt” to - - first - -;



EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Tian et al. (U.S. Publication No. 2017/0179741 A1) discloses a charging control method and apparatus.   When the mobile terminal is connected to a power adapter, a charging circuit for transmitting DC current and a communication circuit for transmitting signals are formed between the mobile terminal and the power adapter, among which the DC current is formed based on a DC voltage, and the DC voltage is supplied by the power adapter based on an AC voltage obtained from an external power supply. The method determines that the charging circuit is abnormal and determining the connection between the power adapter and the mobile terminal, and enabling the supply of the DC voltage upon determining that the connection between the power adapter and the mobile terminal is disconnected and then re-established.  The prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the adapter is configured to perform the power reduction operation on the adapter when the temperatures reach a second preset temperature threshold, wherein the second preset temperature threshold is less than the first preset temperature threshold.”
 


Allowable Subject Matter
2.	Claims 1-3, 5-7 and 10-18 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the adapter is configured to perform the power reduction operation on the adapter when the temperatures reach a second preset temperature threshold, wherein the second preset temperature threshold is less than the first preset temperature threshold.” 

Regarding claim 6, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the adapter is configured to perform the power reduction operation on the adapter when the temperatures reach a second preset temperature threshold, wherein the second preset temperature threshold is less than the first preset temperature threshold.”

Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the adapter is configured to perform the power reduction operation on the adapter when the temperatures reach a second preset temperature threshold, wherein the second preset temperature threshold is less than the first preset temperature threshold.”

Claims 2, 3, 5 and 11-13 are allowable due to their dependencies on claim 1; claims 7 and 14-18 are allowable due to its dependency on claim 6. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866